                                                                                FILED
  1
  2                                                                              14              rr       !


                                                                        ~~e~e   i                I         L
                                                                                    ~~

  3                                                                        1             ~VIL



                                                                    i
  4
                                                                r                        _            _ ~,,.~


  5
  6
  7
  8                               UNITED STATES DISTRICT.COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
      ~ UNITED STATES OF AMERICA,                     Case No.: ~- ~~.~~,~
 11
                            Plaintiff,                 ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                    v.                                 PROCEEDINGS
 13                                                   (FED. R. CRIM.P. 32.1(x)(6); 18
                                                       U.S.C. § 3143(a}(1))
14      ~~~
                            Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the       C~~~ ~                           District of
18            ~~~~r~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~        The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~)        information in the Pretrial Services Report and Recommendation
26             ~)        information in the violation petition and reports)
2'7           (~         the defendant's nonobjection to detention at this time
28             O         other:


                                                  1
 1            and/ or
 2 B.(~       The defendant has not met his/her burden of establishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the
 4            safety of any other person or the community if released under 18 U.S.C.
 5            § 3142(b) or (c). This finding is based on the following:
 C1          (~     information in the Pretrial Services Report and Recommendation
 7           (X)    information in the violation petition and reports)
 8           (K)    the defendant's nonobjection to detention at this time
 9           ()     other:
10
11    IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: J~C~~ ~ ~~ 2~
15                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
